ITEMID: 001-77270
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF MARCHENKO v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 (length);Remainder inadmissible
JUDGES: Christos Rozakis
TEXT: 5. The applicant was born in 1951 and lives in the village of Timiryazevskoye in the Tomsk Region.
6. On 3 December 1997 the applicant sued the Tomsk central district hospital for damages caused by medical malpractice.
7. On 1 March 1998 judge F. of the Tomsk District Court was assigned to the case. Between March 1998 and 22 April 1999 the Tomsk District Court held four hearings.
8. At the hearing of 22 April 1999 the applicant notified the District Court that his medical papers could have been forged and asked for an investigation into this issue. His request was granted.
9. The investigation was completed on 11 August 1999 and on 7 September 1999 the District Court received the expert report and held a hearing.
10. The following hearing was held on 8 December 1999. The applicant successfully asked the District Court to order a medical expert examination. The proceedings were stayed until 8 February 2000.
11. Of three hearings listed between 8 February and 22 March 2000, one hearing was adjourned because the applicant defaulted and one was adjourned upon the defendant's request.
12. Between July and September 2000 no hearings were listed because judge F. had resigned. Judge A. was assigned to the case. The examination of the case re-commenced.
13. On 19 September 2000 the District Court held a hearing. The court again ordered a medical examination and stayed the proceedings. After the proceedings had been resumed, a hearing was listed for 4 July 2001. It was, however, adjourned because the applicant wanted to amend his claims.
14. The following hearing, listed for 4 August 2001, was adjourned due to dismissal of judge A. On 9 August 2001 the case was re-assigned to judge I.
15. From 9 August to 6 November 2001 no hearings were held because judge I. was on leave or the defendant did not attend on the day fixed.
16. The hearings listed for 6 and 12 November 2001 were postponed upon the applicant's request.
17. At the following hearing of 29 November 2001 the applicant successfully challenged judge I. The case was re-assigned to judge K.
18. Of fourteen hearings listed between December 2001 and January 2003, one hearing was adjourned because the defendant did not attend, one was postponed due to the judge's illness, three hearings were adjourned because witnesses defaulted and seven were postponed due to the applicant's illness.
19. From 3 February to 7 April 2003 six hearings were held. It appears that each hearing lasted approximately three hours because the applicant did not feel well.
20. Of fourteen hearings fixed between 8 and 28 April 2003 five hearings were adjourned because the applicant was ill or wanted to call additional witnesses and study the case-file.
21. From May to 22 July 2003 no hearings were held because the judge was on leave.
22. Between 22 July and 8 August 2003 the District Court held thirteen hearings. The hearings lasted approximately three hours because the applicant provided the District Court with a medical report according to which he could not effectively participate in a hearing if it lasted more than three hours.
23. From 8 August 2003 to 20 January 2004 the Tomsk District Court did not fix hearings due to the defendant's requests and the judge's absence.
24. Eighteen hearings were held between 20 January and 19 March 2004. Each hearing lasted approximately three hours because the applicant felt ill and could not effectively participate.
25. On 19 March 2004 the Tomsk District Court of the Tomsk Region dismissed the applicant's action against the hospital as unsubstantiated. The applicant and his representative left the courtroom at the beginning of the hearing.
26. On 6 July 2004 the Tomsk Regional Court upheld the judgment on appeal.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
